ORDER
PER CURIAM:
Finesse O’Banion (O’Banion) appeals from a jury, verdict convicting him of voluntary manslaughter and armed criminal action. O’Banion’s sole point on appeal is that the trial court erred in overruling his request for a mistrial when the State, in closing argument, referred to O’Banion’s prior drug convictions as proof of guilt for the charge for which he was on trial. O’Banion argues that the State’s comments violated his rights to due process of law and to a fair trial, as guaranteed by the Fifth, Sixth, and Fourteenth Amendments to the United States Constitution and by article 1 sections 10 and 18(a) of the Missouri Constitution, in that a prior conviction can only be considered for the purpose of credibility and not as evidence to establish the defendant’s propensity to commit the charged crime. Although the State concedes that its remarks were improper, we find that the trial court’s denial of O’Banion’s motion for a mistrial was not an abuse of discretion and affirm the judgment of the trial court. Because a published opinion would have no precedential value, we have instead provided a . separate memorandum of law to the parties explaining our ruling. The judgment is affirmed. Rule 30.25(b).